COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Annunziata and Senior Judge Cole
Argued at Richmond, Virginia


FRANK BENJAMIN EDWARDS
                                         MEMORANDUM OPINION * BY
v.   Record No. 1095-96-2                 JUDGE MARVIN F. COLE
                                             MARCH 11, 1997
LESNEY D. EDWARDS


            FROM THE CIRCUIT COURT OF POWHATAN COUNTY
                     Thomas V. Warren, Judge
          Robert L. Isaacs for appellant.

          No brief or argument for appellee.



     Frank Benjamin Edwards (husband) appeals the equitable

distribution decision of the circuit court awarding Lesney D.

Edwards (wife) $50,266.45 from the sale of the marital residence.

 The circuit court affirmed the commissioner's report and

supplemental report which (i) ruled that an agreement signed by

the parties in 1989 was an interim agreement which did not

resolve the parties' equitable distribution interests in the

marital residence and (ii) effected an equitable distribution of

the parties' property.   We affirm.

                                 I.

     The commissioner's hearing on equitable distribution issues

was held in March 1993, and the commissioner filed a report on

September 17, 1993.   A supplemental hearing was held in March

1994, and the commissioner filed a supplemental report on June
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
22, 1995.   At issue was the effect of an agreement signed by the

parties on the day wife left the marital residence.   The one page

agreement provided that wife was to move out of the marital

residence until further negotiations between the parties took

place.   Wife testified that she signed the agreement because she

wanted to leave some indication that she was not abandoning her

interest in the property, but did not intend to give a gift of

half-ownership to husband.   Husband testified he understood the

agreement to mean that the proceeds from the sale of the home

would be split "half-and-half."
     The commissioner's report, which was upheld by the trial

judge, stated as follows, in relevant part:
             Under Virginia Code section 20-155, as
          amended, married persons may enter into
          agreements with each other to settle their
          rights and obligations. The interpretation
          of such agreements is governed by regular
          contract law. In my judgment the August 19,
          1989, agreement is a binding contract. I do
          not, however, believe that the contract
          mandates that the proceeds of the sale from
          the Lee's Landing Property be divided equally
          between the parties. The key clause in the
          contracts reads, "BOTH PARTIES RETAIN EQUAL
          OWNERSHIP IN ABOVE PROPERTY IT'S [sic]
          IMPROVEMENTS AND PERSONAL PROPERTY UNLESS
          FURTHER ACTION DEEMS THIS CONTRACT VOID."
          . . . In my judgment the phrase "retain
          equal ownership in above property" refers to
          continuance of the preexisting ownership of
          the property. In other words, Mr. and Mrs.
          Edwards agreed that they would each retain
          whatever interest they had in the property at
          the time the contract was signed. The
          contract does not say anything about selling
          the property or how the proceeds of a sale
          would be divided. If the parties had
          intended for the property to be sold, or for
          the proceeds of the sale to be divided in any



                               - 2 -
             particular fashion, it would have been easy
             for them to say so. I conclude, therefore,
             that the August 19, 1989, contract was an
             interim agreement designed to protect Mrs.
             Edwards' preexisting ownership interest in
             the property, and that it does not require
             that the proceeds of the sale of the property
             be divided equally between the parties.


     The initial question posed by this appeal is the meaning and

effect of the agreement -- a legal issue.
          [O]n appeal if all the evidence which is
          necessary to construe a contract was
          presented to the trial court and is before
          the reviewing court, the meaning and effect
          of the contract is a question of law which
          can readily be ascertained by this court.
          Property settlement and support agreements
          are subject to the same rules of construction
          and interpretation applicable to contracts
          generally.


Fry v. Schwarting, 4 Va. App. 173, 180, 355 S.E.2d 342, 346

(1987) (citations omitted).

     The commissioner's conclusion was based upon a construction

of the terms in the agreement.    Because the construction of the

agreement "can readily be ascertained by this court," id., we are

not bound by the commissioner's legal conclusions.    Upon our

review, however, we hold that the plain language of the agreement

supports the commissioner's finding that the agreement was never

intended by the parties as their final property settlement

agreement.    Indeed, the agreement expressly refers to "future

negotiations" between the parties and states that the parties

"retain equal ownership."    Those provisions clearly reflect the

intention to retain the status quo until completion of a final



                                 - 3 -
agreement.   A plain reading of the agreement leads to the legal

conclusion that its effect was the creation of an interim

agreement designed to preserve the status quo.    Therefore, we

affirm the trial judge's decision to uphold the commissioner's

interpretation of the contract.

                                  II.

     Husband also contends that the commissioner erred in not

allowing him leave to change an answer to an interrogatory

relating to the value of a life insurance policy.    At the

commissioner's hearing, husband testified that the value given in

the answer was erroneous, yet husband did not know the correct

value.   The commissioner, determining that the case needed to be

resolved, utilized the value listed in the answer.
     A "'commissioner is a quasi judicial officer.'"    Brown v.

Brown, 11 Va. App. 231, 234, 397 S.E.2d 545, 547 (1990) (citation

omitted).    The conduct of the commissioner's hearing, like the

conduct of a trial, is committed to the sound discretion of the

presiding judicial officer.    See Cunningham v. Commonwealth, 2
Va. App. 358, 365, 344 S.E.2d 389, 393 (1986).

     Here, husband signed the interrogatory answers and asserted

that the value of the life insurance policy was $2,358.91.    At

the March 25, 1993 commissioner's hearing, he claimed this figure

was incorrect, yet did not know the correct figure.    As of the

filing of the commissioner's report on September 17, 1993,

husband had not provided any additional evidence of the value of




                                - 4 -
the policy.   Under these circumstances, we cannot say that the

commissioner abused his discretion in not granting husband leave

to change his interrogatory answer.

                               III.

     Husband contends that the commissioner erred in determining

the monetary value of husband's pre- and post-marital

contributions to the marital residence.   On appeal, the circuit

court's decision affirming the commissioner's report is presumed

correct.
           The commissioner's report is deemed to be
           prima facie correct. The commissioner has
           the authority to resolve conflicts in the
           evidence and to make factual findings. When
           the commissioner's findings are based upon
           ore tenus evidence, "due regard [must be
           given] to the commissioner's ability . . . to
           see, hear and evaluate the witness at first
           hand." Because of the presumption of
           correctness, the trial judge ordinarily must
           sustain the commissioner's report unless the
           trial judge concludes that it is not
           supported by the evidence.


Brown v. Brown, 11 Va. App. 231, 236, 397 S.E.2d 545, 548 (1990)

(citations omitted).   "This rule applies with particular force to

a commissioner's findings of fact based upon evidence taken in

his presence, but is not applicable to pure conclusions of law

contained in the report."   Hill v. Hill, 227 Va. 569, 577, 318
S.E.2d 292, 296 (1984) (citation omitted).   This Court must

affirm the trial court's decision unless it is plainly wrong or

without evidence to support it.   McLaughlin v. McLaughlin, 2 Va.

App. 463, 466-67, 346 S.E.2d 535, 536 (1986).



                               - 5 -
     In making a division under Code § 20-107.3, the commissioner

found that, while the proceeds from the sale of the wife's

previous home were transmuted into marital property, husband

failed to present evidence quantifying the value of his

post-marital monetary and nonmonetary contributions to that

property.   In reaching his decision as to the contributions of

the parties, the commissioner considered the substantive monetary

interest wife had in the property, husband's supervision of the

construction of the marital residence, and the financial

contributions which husband was able to prove.   Based on the

evidence which husband did produce, the commissioner credited him

$13,500 for his service as general contractor on the marital

residence and $3,276 for his documented expenditures.     In sum,

the commissioner recommended an award of $16,776 to husband and

$50,266.45 to wife from the sale of the marital residence, with

any remaining sale proceeds to be divided equally.
     The circuit court found the commissioner's findings to be

"reasoned," "measured" and "supported by credible evidence."

Credible evidence supports the commissioner's factual findings

and we cannot say that the commissioner or trial judge erred in

valuing husband's contributions.

     Accordingly, the decision of the circuit court is affirmed.

                                              Affirmed.




                               - 6 -